Citation Nr: 1420040	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  07-08 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased initial rating for dysthymic disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The June 2006 rating decision granted service connection for dysthymic disorder and assigned a 0 percent rating, effective October 28, 2005.  In September 2006, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in February 2007, and the Veteran filed a Substantive Appeal (VA Form 9) in March 2007.

A February 2007 rating decision increased the disability rating for dysthymic disorder, from 0 percent to 10 percent, effective October 28, 2005.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded this claim for additional development in December 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from October 2011 to February 2013, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  The Veteran's dysthymic disorder existing prior to any aggravation by service-connected right knee disability in October 2005 was 30 percent disabling under Diagnostic Code 9433 due to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood; anxiety; suspiciousness; and chronic sleep impairment.  

2.  Since October 28, 2005, the Veteran's dysthymic disorder was 70 percent disabling under Diagnostic Code 9433 due to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  

3.  The Veteran is entitled to an initial 40 percent rating for dysthymic disorder, effective October 28, 2005.  


CONCLUSION OF LAW

The criteria for an initial 40 percent rating for dysthymic disorder have been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.310, 4.7, 4.22, 4.130, Diagnostic Code 9433 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a January 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the January 2006 and March 2006 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, lay statements, and the Veteran's statements.  The Board finds the May 2006, March 2008, July 2008, and January 2013 VA examinations to be adequate as the examinations considered the Veteran's subjective reports and provided objective medical findings regarding the severity of the Veteran's disability. 

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a VA examination to assess the current severity of his dysthymic disorder.  In response, the RO/AMC scheduled the Veteran for a January 2013 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher disability rating for his dysthymic disorder.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9433, as 10 percent disabling.  

Under Diagnostic Code 9433, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2013). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  

The Veteran was awarded service connection for dysthymic disorder on an aggravation basis secondary to service-connected right knee disability.  The claim was filed in October 2005.  The applicable provisions of 38 C.F.R. § 3.310, which govern the award of disabilities aggravated by service-connected disability, state as follows:

(a)  General.  Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Board notes at the outset that while the Veteran is service-connected for dysthymic disorder, he has also attempted to file a service connection claim for posttraumatic stress disorder (PTSD), but this claim was denied in rating decisions dated in April 2008 and October 2011, and the Veteran has not appealed them.  Additionally, the Veteran has also received diagnoses of mood disorder and rule out bipolar disorder during the pendency of his appeal.  Although the Veteran is not service-connected for PTSD, mood disorder, or bipolar disorder, a review of the medical evidence reveals that the clinical findings associated with PTSD, mood disorder, and rule out bipolar disorder encompass the symptomatology of and cannot be disassociated from the Veteran's service-connected dysthymic disorder.  The Board notes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, resolving all reasonable doubt in favor of the Veteran, in undertaking the following analysis, the Board has considered all the mental health symptoms exhibited by the Veteran to be attributable to his service-connected dysthymic disorder.  

The Board also notes that in the May 2006 VA examination, although the VA examiner determined that the Veteran's dysthymic disorder was aggravated by his service-connected right knee disability, she stated that the right knee disability was only a minor contributor to the Veteran's depression and made a separate finding in an addendum opinion regarding how much of the Veteran's depressive symptoms were attributable to his service-connected right knee disability.  The Board finds that the May 2006 VA examiner's opinion regarding the amount of aggravation attributable to the Veteran's right knee disability, and the RO's legal conclusion, do not accurately reflect the factual "aggravation" scenario in this case, as once it has been established that a disability warrants service connection on an aggravation basis secondary to another service-connected disability, the current overall level of severity of the previously nonservice-connected disability is what is relevant for rating purposes.  See 38 C.F.R. § 3.310.  Therefore, to the extent that the May 2006 VA examination and addendum provide findings regarding the amount of aggravation due to the Veteran's service-connected right knee disability, the Board will not consider these findings in its evaluation of the Veteran's current level of severity of his dysthymic disorder.  

Historically, a December 2004 rating decision granted service connection for degenerative joint disease/posttraumatic arthritis, chondromalacia patella, of the right knee, and granted a 20 percent rating, effective February 9, 2004.  

VA and private treatment records dated from September 2004 to September 2005 show that the Veteran received intermittent treatment for depression, PTSD, mood disorder secondary to tinnitus, and rule out bipolar disorder.  In an October 2004 VA mental health risk assessment, the Veteran did not describe any history of previous psychiatric problems, but noted that he had been feeling depressed related to limitations in his energy level and his inability to work since his heart attack.  The Veteran exhibited such psychiatric symptoms as depression, sleep difficulties, stress due to caring for an elderly aunt, nightmares, avoidance of situations that reminded him of a past horrible experience, being constantly on guard and watchful, being easily startled, feeling numb and detached from others, paranoia, irritability, occasional circumstantial speech, anxiety, fatigue, and lethargy.  He denied suicidal ideation but reported that at times, he did not care if he lived or not.  The Veteran indicated that he was fine if he remembered to take his medication.  He was assigned a GAF score of 45 during this period.    

A June 2006 rating decision granted service connection for dysthymic disorder and assigned a 0 percent rating, effective October 28, 2005, by finding that the Veteran's service-connected right knee disability likely made worse the Veteran's dysthymic disorder.  Important for this decision, the Board awarded service connection based upon a May 2006 VA opinion which determined that the Veteran's depression was made worse or aggravated by severe pain in his back, shoulder, and right knee.  Subsequently, a February 2007 rating decision increased the initial rating for dysthymic disorder from 0 to 10 percent disabling, effective October 28, 2005.    

VA medical records dated from November 2005 to February 2013 show that the Veteran received intermittent treatment for depression, PTSD, mood disorder, rule out bipolar disorder, and dysthymic disorder.  He exhibited such psychiatric symptoms as depressed mood, recurrent nightmares and insomnia, thrashing around in sleep, flashbacks, intrusive thoughts, concentration problems, feelings of worthlessness, digressive thought, rage and irritability, periodic mediocre hygiene with disheveled hair and unkempt beard, hypervigilance, circumstantial thought at times, anxiety, and suicidal thoughts that came and went but with no actual intent.  The Veteran voluntarily underwent a VA alcohol detoxification program from November 30, 2006 to December 4, 2006.  His GAF score on admission was 30.  He was noted to have stressed speech, disheveled appearance, and low mood.  He denied active suicidal intent but indicated that it would not bother him if he died.  On discharge from the detoxification program, the Veteran was noted to have a GAF score of 65.  Throughout this time period, the Veteran was assigned GAF scores of 30, 35, 40, 45, 50, 55, 60, and 65.   

On VA examination in May 2006, the Veteran reported that he currently felt depressed because he could not do what he used to do.  He also indicated that he had sleep disturbance, was "crabby" and short-fused, and that if it were not for his family, he would "be gone."  He maintained that he tried to pick something to do, like fishing, to lift his spirits.  He also reported that medication helped make him "less short-fused."  The Veteran indicated that his depression was not helped when he drank excessively, such as 1/2 gallon in one evening, but that he had cut back to 2-3 beers in the evening.  Examination revealed that the Veteran was reasonably groomed but rather scruffy.  He cooperated with the evaluation and presented as interpersonally appropriate.  His receptive/expressive language functions appeared intact, and his thoughts were logical, coherent, and organized.  Speech content was consistent with education level, and the Veteran did not display any speech or articulation problems.  He was alert and oriented, and had adequate concentration.  Memory, reality testing, judgment, and insight were intact.  There was no evidence of gross psychotic processes like delusions or hallucinations.  The Veteran did not report any suicidal plans, just when he was most depressed and wanting "to be gone."  He had no problems with bathing, dressing, shopping, doing the dishes and laundry, cooking, and making decisions and plans.  

The examiner diagnosed the Veteran with dysthymic disorder and assigned a GAF score of 55.  She noted that the Veteran had reported mild symptoms of depression.  She explained that a GAF score of 55 was assigned because the Veteran reported only mild to moderate difficulty with social functioning, and was able to take care of himself, his home, and aid in the care of an elderly aunt.  He was noted to keep busy with a wood shop, outside chores, and fishing.  He also had meaningful relationships.  The examiner additionally noted that even with a reported history of depressed feelings, the Veteran served 20 years in the military and worked 15 years driving a truck.  He only stopped working due to physical problems.  The examiner found that the Veteran felt depressed about what he could no longer do as a result of his physical problems and chronic pain.  She determined that his feelings of depression were made worse or aggravated by his pain in the back, shoulder, and right knee.  

In a February 2007 lay statement, the Veteran's wife reported, in pertinent part, that she had not shared a bed with the Veteran for years because he would roll around in bed and fling his arms and elbows around in his sleep.  She stated that he still suffered from horrible nightmares and that his mood could change from peaceful to violent "in 5 seconds flat."  She maintained that he would jump to strange and unexpected conclusions at the "drop of a hat" and that she had to pay attention to what subjects to avoid in order to prevent him from ranting.  She also indicated that the Veteran was full of unresolved anger and depression.  

On VA examination in March 2008, the Veteran reported that in a typical day, he would get the newspaper in the morning and then stay home and sit with his cat all day.  The only other activity he had was going out to collect the mail later in the day.  He did not report any other social activities, although he did remain in contact with his son.  The Veteran stated that he had not worked since January 2006 due to difficulties with his back and knees.  He indicated that he was angry and threatened to be "postal" about many things in his life.  He also expressed that he was more prone to depression and frustration now that he was no longer able to drive to work.  He complained that his memories came flooding back more and more.  He reported that he did not like being around crowds and that he tried very hard to avoid anything that would remind him of welfare.  He indicated that he had frequent nightmares.  

Examination revealed that the Veteran was appropriately attired but had a "scruffy" T-shirt and hands.  He was alert and oriented and made good eye contact throughout.  He was constantly in need of redirection because he was expressing his frustration about some of his experiences and what he believed to be some of the things that were going wrong in the world.  His receptive/expressive language functions appeared intact, and his thoughts were logical, coherent, and organized.  He did not display any speech or articulation problems.  Although he expressed frustration, he was able to remain appropriate during the interview.  He reported having short-term memory difficulties for many years, but did not report having any long-term memory difficulties.  Reality testing, judgment, and insight appeared intact.  There was no evidence of gross psychotic processes such as delusions or hallucinations.  The Veteran maintained that he thought about suicide all the time, but he did not have a formulated plan.  He often checked doors and locks to make sure that his family was protected.  His mood was depressed and irritable nearly all the time.  He stated that his sleep was often interrupted by nightmares and that his alcohol consumption was largely an attempt on his part to forget his military experiences, but that he was finding this harder and harder to do now that he was no longer working.  The examiner found that the Veteran had long-standing PTSD symptoms and symptoms of depression which were likely chronically concurrent with the PTSD and stemming from discomfort due to his back and knee injuries.  She noted that the Veteran continued to experience difficulties with long-standing trauma memories.  She found that the Veteran was easily angered but able to maintain an appropriate demeanor.  She also noted that the Veteran experienced regular suicidal ideation and was probably very socially isolated.  She assigned a GAF score of 45.      

At a July 2008 VA examination, the Veteran reported that he considered his marriage to be stable and that he saw his son almost every day.  He stated that he enjoyed woodworking and fishing and that he repaired fishing equipment and carved decoys.  He indicated that he and his wife had 6 cats and that they did not engage in many couple activities, but would go to restaurants.  He maintained that he belonged to the American Legion and fishing clubs and that he had daily contact with friends.  He complained of impaired sleep, causing him to be more tired when he woke up than when he went to sleep.  He reported that he had nightmares about 3 to 4 times a week.  He stated that he punched and kicked in his sleep and also experienced intrusive distressing thoughts before falling asleep.  He maintained that he avoided large crowds, was uncomfortable shopping in stores, did not watch the news, avoided watching military films, and had not hunted in 15 years.  He complained of being easily irritated and angered.  He reported that he startled easily and kept loaded weapons in the house, as well as knives and guns under his mattress and pillows.  He stated that he continued to check and recheck door locks.  He maintained that he had left his most recent job because of a heart attack and could not return to work because of his knee problems.  

Examination revealed that the Veteran was agreeable, alert, oriented in all spheres, and maintained good eye contact.  He was very talkative and had adequate attention and concentration.  His thoughts were logical, coherent, and well-organized, and there was no evidence of impairment of thought or communication.  Receptive and expressive language functions were intact, but speech was unintelligible.  The Veteran reported short-term memory problems and was able to recall 2/3 common objects after a short delay.  He was able to attend to and carry out simple directions.  He displayed no gross psychotic symptoms, such as delusions or hallucinations.  He indicated that he had homicidal ideation and daily suicidal ideation, but that he had never acted on his suicidal thoughts.  He had no problems with dressing and bathing, and participated in household chores such as vacuuming, cooking, and grocery shopping.  His wife performed the tasks associated with money management.  He made daily decisions and plans, and was noted to have driven himself to the examination.  The examiner diagnosed the Veteran with dysthymic disorder and assigned a GAF score of 55.  She noted that he remained depressed and that his right knee problems continued to aggravate his depression.    

On VA examination in January 2013, the examiner determined that the Veteran had Axis I diagnoses of dysthymic disorder and PTSD and an Axis II diagnosis of schizotypal personality disorder.  He assigned a GAF score of 50 and noted that the Veteran had serious symptoms of dysthymia and PTSD and serious impairment in social and occupational functioning.  The examiner found that the symptoms attributable to dysthymic disorder were poor appetite, insomnia, low energy, fatigue, low self-esteem, poor concentration, difficulty making decisions, and feelings of hopelessness.  He determined that the symptoms attributable to PTSD were symptoms of re-experiencing, avoidance, and arousal.  He also found that the symptoms attributable to schizotypal personality disorder were odd beliefs and magical thinking; unusual perceptual experiences; odd thinking and speech; suspiciousness and paranoid ideation; inappropriate affect; appearance that is odd, eccentric, or peculiar; odd behavior; lack of close friends; and excessive social anxiety associated with paranoid fears.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  However, despite being able to attribute the Veteran's psychiatric symptoms to his separately diagnosed disorders, the examiner was unable to differentiate what portion of the Veteran's occupational and social impairment was attributable to each diagnosis he had.  The examiner instead stated that the dysthymic disorder, PTSD, and schizotypal personality disorder combined to produce a GAF score of 50.  The examiner noted that the Veteran had worked as a truck driver until 2006 when he had a heart attack and his knees bothered him so much that he could not longer drive.  The examiner reported that the Veteran currently suffered from symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, grossly inappropriate behavior, and neglect of personal appearance and hygiene.  He concluded that the Veteran's dysthymic disorder had gotten worse and that the Veteran had clearly been struggling with his demons.   

Based upon the above, the Board specifically finds that the Veteran's dysthymic disorder existing prior to any aggravation by service-connected right knee disability in October 2005 was 30 percent disabling under Diagnostic Code 9433.  As outlined above, prior to any aggravation, the Veteran's dysthymic disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood; anxiety; suspiciousness; and chronic sleep impairment.  The Board acknowledges that the Veteran was assigned a GAF score of 45 during this period, which is indicative of serious symptoms or serious impairment in social and occupational functioning.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores, see 38 C.F.R. § 4.130, and in this case, the overall evidence shows that the Veteran only had moderate symptoms or moderate impairment in social and occupational functioning.  The Board acknowledges that the Veteran was noted to have circumstantial speech and that at times, he reported not caring if he lived or not.  However, the presence of these two symptoms alone does not indicate that the Veteran had serious social and occupational impairment.  Indeed, although the Veteran stated that he at times did not care if he lived or not, he affirmatively denied experiencing any active suicidal ideation.  Additionally, the Veteran was only noted to have circumstantial speech "at times," but his speech was otherwise found to be logical.  Finally, although the Veteran endorsed the abovementioned psychiatric symptoms, he reported that he was fine if he remembered to take his medication.  The Board acknowledges that the Veteran did not exhibit all the symptoms for a 30 percent rating.  Nonetheless, the Board finds that the symptomatology during the period under consideration more nearly approximated the criteria for a 30 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436.  Thus, the Board finds that the overall evidence shows that prior to any aggravation by service-connected right knee disability, the Veteran's dysthymic disorder most closely approximated a 30 percent disability rating.      

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, and resolving all reasonable doubt in favor of the Veteran, the Board finds that since October 28, 2005, the Veteran's dysthymic disorder is appropriately evaluated as 70 percent disabling.  The Board acknowledges that on several occasions, the Veteran was assigned GAF scores of 55 and 60, which are indicative of moderate symptoms or moderate impairment in social or occupational functioning.  Additionally, on one occasion, the Veteran was assigned a GAF score of 65, which is indicative of only mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores, see 38 C.F.R. § 4.130, and in this case, the overall evidence shows that the Veteran's disability most closely approximated a 70 percent disability rating since October 28, 2005.  

As outlined above, since October 28, 2005, the evidence shows that the Veteran's dysthymic disorder has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  The Board acknowledges that the Veteran did not exhibit all the symptoms for a 70 percent rating.  Nonetheless, the Board finds that the symptomatology since October 28, 2005 more nearly approximates the criteria for a 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436.  

However, the evidence does not show that the Veteran's dysthymic disorder is productive of total occupational and social impairment.  The Board acknowledges that in November 2006, the Veteran was assigned a GAF score of 30, which reflects behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Nevertheless, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  Total occupational and social impairment has not been shown in that the Veteran maintains a long term relationship with his wife, is in constant contact with his son, and stopped working due solely to a heart attack and knee problems.  While the Veteran was noted to have grossly inappropriate behavior at his January 2013 VA examination, this symptom by itself is not sufficient to demonstrate total occupational and social impairment.  Instead, the evidence consistently shows that the Veteran's symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. While the Veteran was noted to have circumstantial speech and needed to be redirected because he would "rant" about the perceived injustices of the world, he was not found to have any gross impairment in thought processes or communication.  Indeed, the Veteran was consistently found to have no evidence of impairment of thought or communication, or gross psychotic processes such as delusions or hallucinations, due to his dysthymic disorder.  His speech was also consistently logical and coherent.  Additionally, while the Veteran had suicidal ideation and was reported to have homicidal ideation at one point, he did not have any intent or plans.  Despite neglecting his personal appearance and hygiene by often appearing with unkempt and disheveled hair and beard, the Veteran was able to perform activities of daily living, including bathing, dressing, and household chores.  The evidence also shows that the Veteran was always oriented in all spheres.  Furthermore, while the Veteran reported and showed some mild short-term memory loss, the evidence of record does not show that the Veteran's memory loss included names of close relatives, own occupation, or own name.  The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record evidence since October 28, 2005, including the Veteran's lay statements, the effects of the Veteran's dysthymic disorder symptoms have not been described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating.  However, resolving all reasonable doubt in favor of the Veteran, the Board finds that his disability warrants a 70 percent rating since October 28, 2005. 

Pursuant to 38 C.F.R. § 3.310, the Veteran had a baseline 30 percent disability of dysthymic disorder before the onset of aggravation was established effective October 28, 2005.  The lay and medical evidence of record establishes that since October 28, 2005, the Veteran's dysthymic disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which warrants a 70 percent rating under Diagnostic Code 9433.  Deducting the pre-existing 30 percent baseline of dysthymic disorder as required by 38 C.F.R. § 3.310, the Veteran is entitled to a 40 percent rating beginning on October 28, 2005.  

In so holding, the Board has resolved reasonable doubt in favor of the Veteran by minimizing the severity of dysthymic disorder that existed prior to aggravation by service-connected right knee disability (thus resulting in a lower deduction for pre-existing disability under 38 C.F.R. § 3.310) and using the most favorable medical findings to maximize his schedular award under Diagnostic Code 9433 after October 28, 2005.  The Board acknowledges the Veteran's contention in the June 2013 Informal Hearing Presentation that he should be entitled to an overall 70 percent rating for his dysthymic disorder.  However, although the Veteran's current level of severity is reflective of a 70 percent rating under Diagnostic Code 9433, the Veteran was granted service connection for dysthymic disorder on the basis of aggravation by his service-connected right knee disability.  Therefore, VA regulations require deduction of the pre-existing baseline level of severity of the dysthymic disorder from the current level of severity of the dysthymic disorder.  See  38 C.F.R. § 3.310(b).  Because the Veteran had a baseline 30 percent disability of dysthymic disorder before the onset of aggravation, in order to receive a 70 percent initial rating for his dysthymic disorder, his current overall level of severity would have to be 100 percent disabling, which has not been shown by the medical and lay evidence of record, as explained above.   

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9433 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's dysthymic disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  In this case, the Veteran's 70 percent rating (prior to deduction of the baseline rating) contemplates his functional impairment as well as his subjective complaints.  The Veteran exhibited suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  His disability was severe, but there was no evidence of total social and occupational impairment.  Therefore, the Veteran's subjective complaints were included in the 70 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine in granting a 40 percent rating for dysthymic disorder.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  







ORDER

An initial 40 percent rating for dysthymic disorder, effective October 28, 2005, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


